302 S.W.3d 249 (2010)
Holly WUERTZ, Respondent,
v.
Christopher WUERTZ, Appellant.
No. ED 92686.
Missouri Court of Appeals, Eastern District, Division One.
January 26, 2010.
Gary Brotherton, Columbia, MO, for appellant.
Douglas Smith, O'Fallon, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Christopher Wuertz ("Husband") and Holly Wuertz ("Wife") received a decree of dissolution on January 27, 2009. Husband appeals the trial court's property division.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).